Citation Nr: 0717740	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-15 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The appellant appears to have had service with the recognized 
guerrillas, with the regular Philippine Army, and with the 
new Philippine Scouts; however, the dates of service with 
each group are unclear.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By way 
of an October 2006 Memorandum Decision, the Court vacated the 
February 2003 Board decision and remanded this matter to the 
Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2006 Court Memorandum Decision notes that there 
is evidence of several different spellings of the appellant's 
surname.  Some documents submitted by the appellant refer to 
"[redacted]" and others refer to "[redacted] 
[redacted]."  Additionally, there appears to be a discrepancy in 
the appellant's service number.  On certain documents, the 
appellant is listed as having the service number [redacted], but 
on another document, the appellant has also listed his 
service number as [redacted], and in his informal hearing, the 
appellant stated that his service number was [redacted].  
Finally, on a Service Decoration Award and on a VA request 
for information, the appellant's service number is listed as 
[redacted].  The October 2006 Court Memorandum Decision 
dictated that this matter must be remanded to the Board in 
order to address these discrepancies.

The Board initially notes that VA requested verification of 
the appellant's service from the service department in June 
2003.  Therein, the appellant's last name was spelled 
"[redacted]."  VA received correspondence from the National 
Personnel Records Center (NPRC) in December 2003 pertaining 
to the appellant's type of service.  It stated that the 
appellant had recognized guerrilla service from November 11, 
1943 to March 28, 1945; however, the appellant's last name 
was spelled "[redacted]" with a service number of [redacted].  The 
Board notes that if there is reason to believe that 
information provided to the service department was erroneous 
(e.g., misspelled name), VA may be required to resubmit a 
request for information to the service department.  Sarmiento 
v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998).  Under the circumstance of this 
case, the Board believes that another request to the service 
department is necessary to comply with the above-cited 
judicial holdings and the October 2006 Court Memorandum 
Decision.


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate 
steps to determine if the appellant did 
indeed perform military service under an 
alternative name ("[redacted] or [redacted]") or 
alternative service number ([redacted], 
[redacted], [redacted], or [redacted]).  

2.  After completion of the above and any 
additional development deemed necessary 
by the AMC/RO, the AMC/RO should review 
the issue of establishing "veteran" 
status for purposes of eligibility for VA 
nonservice-connected pension benefits.  
The appellant should be furnished an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for appellant review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




